Citation Nr: 1628118	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-01 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim of service connection for diabetes mellitus.  The Veteran disagreed with this decision later in March 2011.  He perfected a timely appeal in January 2012.  

The Veteran was afforded a hearing before a Decision Review Officer in June 2012, and a Travel Board hearing was held at the RO in July 2013 before the undersigned Veterans Law Judge.  Copies of the hearing transcripts from both of these hearings have been added to the record.

This matter was last before the Board in September 2014 where it was remanded for additional development, including for a VA examination and the identification and procurement of outstanding private and VA medical records.  See September 2014 Board remand.  The matter was readjudicated in a supplemental statement of the case (SSOC) in January 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In December 2014, the Veteran underwent a VA examination to assess the nature and etiology of his claimed diabetes.  During the examination, the Veteran reported that he had he had been diagnosed as having diabetes mellitus in 1962 when he was approximately thirteen years old and had taken pills and occasional insulin prior to service, and during service he continued to take the medication that was sent to him from his mother.  The examiner reviewed the Veteran's claims file and medical records and diagnosed the Veteran with diabetes mellitus, type II, noting an onset date of "age 13?"  The examiner opined that the Veteran's DM was less likely than not related to service, restating the Veteran's self-reported history of pre-service diabetes, while also identifying that "he was diagnosed in 2010."  The examiner concluded that she did "not know what to believe," stating that the Veteran either had the condition prior to his service or its onset was "years after he was discharged."  Thereafter, following the conclusion that the Veteran's DM was not related to his service, the examiner opined that the Veteran's DM clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated by service.  For the rationale, the examiner restated her earlier rationale, identifying that she has "no idea if the patient had diabetes prior to 2010," but concluding that DM would not have been aggravated by service since he was "able to hide it."   

Significantly, the Board's review of the record shows that the Veteran's DM was not noted on the Veteran's October 1968 Report of Examination for enlistment, nor does his October 1968 Report of Medical History reflect any such issue.  Although service treatment records, including the Veteran's September1970 separation examination, are silent for any complaints, treatment, or diagnoses referable to DM, the Veteran has alleged that "just on two occasions" while in the service he experienced symptoms comparable to those associated with his DM.  See September 2013 Board Hearing transcript, p.8.  

A Veteran is considered to have been in sound disorder when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such disorders as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of disorders recorded at the time of examination does not constitute a notation of such disorders but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

VA's General Counsel  has held that to rebut the presumption of sound disorder under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In light of the fact that DM was not identified on the Veteran's October 1968 enlistment examination, the Board cannot find that DM preexisted service unless there is clear and unmistakable evidence to that effect, and clear and unmistakable evidence that such preexisting disorder was not aggravated in service.  Additionally, the Board notes that the December 2014 VA examiner's application of the 'as likely as not' standard is insufficient to meet the high standards required to rebut the presumption of soundness and the presumption of aggravation.  Moreover, the December 2014 VA examination opinion is confusing in its seemingly contradicting rationale, noting that the Veteran was both "diagnosed with diabetes in 2010," and that he also "had it prior to the military or it did not start until years after." 

Consequently, on remand, the claims file should be returned to the December 2014 VA examiner for an addendum opinion.  The examiner should opine as to whether there is clear and unmistakable evidence showing that the Veteran had DM that existed prior to service, and, if so, whether there is clear and unmistakable evidence showing that such preexisting disorder was not aggravated (i.e., permanently increased in severity beyond the natural progress) as a result of service.  If the examiner determines that the Veteran had no DM which clearly and unmistakably pre-existed service, he or she should then offer an opinion as to whether the Veteran has carried a diagnosis of DM at any time during the course of this appeal and, if so, whether the Veteran's current DM is at least as likely as not related to his military service, to include his purported experiences of DM symptoms on two occasions during his active duty.

In addition, the Veteran should be given another opportunity to fill out a VA Form 21-4142, "Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)," to authorize VA to obtain his private medical records from the providers identified during his July 2013 Board Hearing, including those of Dr. Shaw whom the Veteran testified as telling him "that the military service aggravated [his] diabetes beyond normal progression."  The Board notes that the Veteran was sent a letter soliciting this authorization in October 2014, but he did not respond with the proper, signed authorizations as are required by law.  See February 2015 Veteran correspondence ("Permission granted for any authorization needed.")  VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  Alternatively, the Veteran should be informed that he may obtain and submit these records himself.  The Board notes that these records of pre and post service diabetes may be crucial to establishing his claim, and the Veteran is strongly encouraged to assist VA in obtaining them.




Accordingly, the case is REMANDED for the following actions:


1.  Obtain any outstanding VA medical records and associate these records with the claims file. 

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain medical records for his diabetes treatment from the private providers identified during his July 2013 Travel Board Hearing, including Dr. Shaw, Dr. Hutchinson, and Dr. N. Quartz.  The Veteran should also be notified that his February 2015 "authorization" is insufficient and that he must complete the designated VA Form 21-4142, or that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2. After completing the above development, return the claims file, to include a copy of this remand, to the December 2014 VA examiner for an addendum opinion concerning the nature and etiology of the Veteran's diabetes mellitus, type II.  If the examiner who drafted the December 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the record, the examiner is asked to furnish an opinion with respect to the following:

(A) The examiner should identify whether the Veteran has a current diagnosis of diabetes, to include diabetes mellitus, type II.

(B) If DM is currently diagnosed, is there clear and unmistakable evidence that such pre-existed the Veteran's military service?  

(i) If there is clear and unmistakable evidence that DM pre-existed service, is there clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service?

If there was an increase in severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disorder(s).

(ii) If there is no clear and unmistakable evidence that any DM pre-existed service, is it at least as likely as not (i.e., a 50 percent or greater probability) that DM is directly related to service.  

The examiner should consider all evidence of record, including lay statements and medical records, including the Veteran's reported two instances of DM symptomatology experienced during service.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






